This N-CSRS filing contains the semiannual reports relating to the classes of the following series of the registrant: · Government & Agency Securities Portfolio and Tax-Exempt Portfolio — Service Shares · Government & Agency Securities Portfolio — Deutsche Government Cash Institutional Shares and Government Cash Managed Shares · Government & Agency Securities Portfolio — Deutsche Government & Agency Money Fund · Government & Agency Securities Portfolio — Davidson Cash Equivalent Shares · Tax-Exempt Portfolio —Deutsche Tax-Exempt Cash Institutional Shares and Tax-Exempt Cash Managed Shares · Tax-Exempt Portfolio —Deutsche Tax-Exempt Money Fund · Tax-Exempt Portfolio — Tax-Free Investment Class · Tax-Exempt Portfolio —Deutsche Tax-Free Money Fund Class S UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-05970 Cash Account Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 4/30 Date of reporting period: 10/31/2014 ITEM 1. REPORT TO STOCKHOLDERS October 31, 2014 Semiannual Report to Shareholders Cash Account Trust Service Shares Government & Agency Securities Portfolio Tax-Exempt Portfolio Contents Government & Agency Securities Portfolio 3 Portfolio Summary 4 Investment Portfolio 9 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights Tax-Exempt Portfolio 14 Portfolio Summary 15 Investment Portfolio 24 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 29 Financial Highlights 30 Notes to Financial Statements 44 Information About Each Fund's Expenses 46 Other Information 47 Advisory Agreement Board Considerations and Fee Evaluation 56 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, visit deutschefunds.com. We advise you to consider a fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about each fund. Please read the prospectus carefully before you invest. An investment in these funds is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the funds. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain a fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on a fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares in a fund may have a significant adverse effect on the share prices of all classes of shares within that fund. See the prospectus for specific details regarding each fund's risk profile. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Summary (Unaudited) Investment Portfolio as of October 31, 2014 (Unaudited) Government & Agency Securities Portfolio Principal Amount ($) Value ($) Government & Agency Obligations 60.1% U.S. Government Sponsored Agencies 58.1% Federal Farm Credit Bank: 0.12%*, 8/4/2015 0.132%**, 11/26/2014 0.132%**, 3/3/2016 0.14%**, 2/2/2015 0.23%**, 3/4/2015 Federal Home Loan Bank: 0.033%*, 12/19/2014 0.04%*, 1/5/2015 0.061%*, 3/18/2015 0.065%*, 1/23/2015 0.09%*, 1/5/2015 0.09%*, 1/9/2015 0.09%*, 1/16/2015 0.093%**, 2/12/2015 0.102%**, 1/20/2015 0.102%**, 6/5/2015 0.114%**, 2/17/2015 0.12%*, 1/23/2015 0.125%, 1/29/2015 0.125%, 2/5/2015 0.125%, 9/2/2015 0.17%, 2/12/2015 0.17%*, 9/4/2015 0.19%, 9/3/2015 Federal Home Loan Mortgage Corp.: 0.039%*, 1/5/2015 0.05%*, 3/3/2015 0.055%*, 3/11/2015 0.055%*, 3/23/2015 0.055%*, 2/11/2015 0.058%*, 3/23/2015 0.064%*, 4/6/2015 0.08%*, 11/21/2014 0.08%*, 11/26/2014 0.088%*, 12/8/2014 0.09%*, 2/4/2015 0.1%*, 3/24/2015 0.105%*, 1/20/2015 0.105%*, 7/23/2015 0.11%*, 11/5/2014 0.115%*, 8/4/2015 0.15%*, 7/10/2015 0.17%*, 12/3/2014 4.375%, 7/17/2015 Federal National Mortgage Association: 0.033%*, 12/12/2014 0.04%*, 2/2/2015 0.045%*, 1/20/2015 0.07%*, 4/27/2015 0.08%*, 12/15/2014 0.08%*, 4/15/2015 0.08%*, 4/22/2015 0.08%*, 5/1/2015 0.085%*, 1/12/2015 0.12%*, 4/1/2015 0.121%**, 10/21/2016 U.S. Treasury Obligations 2.0% U.S. Treasury Note, 0.09%**, 7/31/2016 U.S. Treasury Note, 0.065%**, 1/31/2016 Total Government & Agency Obligations (Cost $1,990,588,107) Repurchase Agreements 39.5% Barclays Capital, 0.08%, dated 10/31/2014, to be repurchased at $100,000,667 on 11/3/2014 (a) BNP Paribas, 0.11%, dated 10/31/2014, to be repurchased at $200,001,833 on 11/3/2014 (b) BNP Paribas, 0.12%, dated 10/31/2014, to be repurchased at $245,002,450 on 11/3/2014 (c) HSBC Securities, Inc., 0.1%, dated 10/31/2014, to be repurchased at $100,000,833 on 11/3/2014 (d) JPMorgan Securities, Inc., 0.12%, dated 10/31/2014, to be repurchased at $100,001,000 on 11/3/2014 (e) Merrill Lynch & Co., Inc., 0.1%, dated 10/31/2014, to be repurchased at $250,002,083 on 11/3/2014 (f) Morgan Stanley & Co., Inc., 0.11%, dated 10/31/2014, to be repurchased at $57,000,523 on 11/3/2014 (g) Wells Fargo Bank, 0.09%, dated 10/31/2014, to be repurchased at $125,000,938 on 11/3/2014 (h) Wells Fargo Bank, 0.11%, dated 10/31/2014, to be repurchased at $130,001,192 on 11/3/2014 (i) Total Repurchase Agreements (Cost $1,307,000,000) % of Net Assets Value ($) Total Investment Portfolio (Cost $3,297,588,107)† Other Assets and Liabilities, Net Net Assets * Annualized yield at time of purchase; not a coupon rate. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of October 31, 2014. † The cost for federal income tax purposes was $3,297,588,107. (a) Collateralized by $10/31/2019 U.S. Treasury Bill, maturing on 10/16/2014 with a value of $102,000,086. (b) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Bank 0.1–4.75 2/3/2015–9/21/2034 Federal Home Loan Mortgage Corp. Zero Coupon–5.625 7/17/2015–5/4/2037 Federal National Mortgage Association Zero Coupon–1.875 3/3/2015–3/23/2028 Total Collateral Value (c) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Mortgage Corp. 2.5–5.5 12/1/2023–9/1/2044 Federal National Mortgage Association 2.5–6.5 8/1/2018–10/1/2044 Government National Mortgage Association 7/20/2042 Total Collateral Value (d) Collateralized by $99,513,387 Government National Mortgage Association, 3.0%, maturing on 10/20/2042 with a value of $102,001,985. (e) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Mortgage Corp. — Interest Only 2.5–6.0 8/15/2024–4/15/2043 Federal National Mortgage Association — Interest Only 3.5–6.0 8/25/2032–3/25/2041 Total Collateral Value (f) Collateralized by $251,279,900 U.S. Treasury Notes, with various coupon rates from 2.0–2.5% , with various maturities of 4/30/2021–5/31/2021 with a value of $255,817,268. (g) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Mortgage Corp. 2.451–12.0 2/1/2016–9/1/2044 Federal National Mortgage Association 2.115–13.0 11/1/2014–9/1/2041 Total Collateral Value (h) Collateralized by $125,084,900 U.S. Treasury Notes, with various coupon rates from 1.25–2.125%, with various maturities of 5/31/2015–10/31/2015 with a value of $128,455,591. (i) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Mortgage Corp. 10/1/2044 Federal Home Loan Mortgage Corp. 3.0–4.5 2/15/2027–11/15/2040 Federal National Mortgage Association 3/1/2029 Federal National Mortgage Association — Interest Only 3/25/2031–1/25/2040 Total Collateral Value Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of October 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Investments in Securities (j) $
